 

Exhibit 10.2



 

OPTION AGREEMENT

 

This OPTION AGREEMENT (this “Agreement”) is made as of August [-], 2018 among
GlassBridge Enterprises, Inc., a Delaware corporation (“GlassBridge”), Humilis
Holdings Private Equity LP (“Humilis,” formerly known as Spear Point Capital
Management LLC), NXSN Acquisition Corp., a Delaware corporation (“Acquisition”),
and Nexsan corporation, a Delaware Corporation (“Nexsan”). GlassBridge, Humilis,
Acquisition and Nexsan, shall individually be referred to as a “Party” and
collectively as the “Parties.”

 

WHEREAS, GlassBridge and Humilis collectively own 100% of the issued and
outstanding capital stock of Acquisition;

 

WHEREAS, Acquisition directly owns 100% of the single class of common stock
(“Nexsan Common Stock”) of Nexsan;

 

WHEREAS, Acquisition intends to grant Humilis or its assignee, Humilis Holdings
LLC, a Delaware limited liability company (“Holdings”), or StoreCentric, Inc.
(“StoreCentric”), an exclusive option to purchase all but not less than all the
Nexsan Common Stock at any time during the term of this option agreement subject
to compliance with the requirements of Delaware law, subject to the terms set
forth herein;

 

WHEREAS, Acquisition is granting this option in favor of Humilis as partial
consideration to allow GlassBridge, to acquire all the issued and outstanding
capital stock of Nexsan owned by Humilis pursuant to that certain Exchange
Agreement entered into between GlassBridge and Humilis simultaneously with the
execution of this Agreement;

 

In consideration of the mutual covenants and representations herein set forth,
the Parties agree as follows:

 

1.             Granting the Option. Acquisition agrees that, on the date of
signing this Agreement, it shall irrevocably grant Humilis or its assignee,
Holdings or StoreCentric, an option to purchase the Nexsan Common Stock in such
way of exercise as stipulated herein. Such option shall be granted to Humilis
after this Agreement is signed by the Parties hereto and shall be irrevocable
within the term of this Agreement once granted.

 

2.             Term. This Agreement shall take effect after being signed by the
parties hereto and shall not be terminated until Humilis acquires the Nexsan
Common Stock, provided, however, that if Humilis does not exercise its rights
hereunder within sixty days of the signing of this Agreement, this Agreement
shall lapse.

 

3.             Time of Exercise. Acquisition recognizes that:

 

a.           Humilis or any assignee may exercise the option in whole at any
time within the term of this Agreement; and

 

b.           The option granted under this Agreement may be transferred in whole
but not in part to Holdings or StorCentric without separate approval of
Acquisition or Nexsan.

 

 

 

  

4.             Exercise Consideration. Upon exercise of this option, Humilis
shall be entitled to acquire the Nexsan Common Stock of Nexsan in exchange for
$6,025,000. The option may be exercised by execution of an agreement by and
among Humilis, Acquisition and StoreCentric thereto pursuant to which all of the
ownership of the Nexsan Common Stock is sold assigned and transferred from
Acquisition to Humilis or StoreCentric (a “Nexsan Stock Purchase Agreement”).
The Nexsan Stock Purchase Agreement may contain working capital adjustments,
escrow provisions, purchase price adjustments, guaranties, indemnification
provisions and other terms and provisions negotiated by the parties thereto
which may have an effect of lowering the consideration payable to Acquisition in
connection with the transactions contemplated by the Nexsan Stock Purchase
Agreement. Execution of a Nexsan Stock Purchase Agreement by Humilis or
StoreCentric and Acquisition shall be conclusive evidence that this option has
been exercised in full and none of Humilis, Acquisition, GlassBridge or their
parent entities, subsidiaries, affiliates, general partners, limited partners,
stockholders and other equity holders shall thereafter have any claims against
any person or entity that this Agreement and/or the Nexsan Stock Purchase
Agreement was invalid or unenforceable or that the option granted hereunder was
not properly exercised. By entering into this Agreement, Humilis, Acquisition,
GlassBridge and their parent entities, subsidiaries, affiliates, general
partners, limited partners, stockholders and other equity holders acknowledge
and agree that they hereby approve and consent to the transactions contemplated
by this Agreement and the Nexsan Stock Purchase Agreement and the transactions
contemplated hereby and thereby (and such approval and consent shall be deemed
to include and constitute any and all prior written consents, waivers or
approvals required or advisable to be received from Humilis, Acquisition,
GlassBridge and their parent entities, subsidiaries, affiliates, general
partners, limited partners, stockholders and other equity holders in connection
with this Agreement or the Nexsan Stock Purchase Agreement). For the avoidance
of doubt, no consideration, other than the consideration payable under the
Nexsan Stock Purchase Agreement to Acquisition shall be payable in connection
with the exercise of the option granted hereunder.

 

5.            Representations and Warranties of Humilis.

 

a.           Organization and Power. Humilis (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business and is in good standing in every
jurisdiction where such qualification is required, except where the failure so
to qualify could not reasonably be expected to result in a material adverse
effect on Humilis.

 

b.           Authorization; Enforceability. Humilis has the power and authority
to execute, deliver and perform its obligations under this Agreement and to
consummate the transactions contemplated herein. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein by Humilis has been duly authorized by all requisite
corporate or comparable organizational action on the part of it and its
stockholders. This Agreement has been duly executed and delivered by Humilis
and, assuming due authorization, execution and delivery by the other parties,
represents the legal, valid and binding obligation of Humilis, enforceable
against Humilis in accordance with its terms, subject to the effect of (a)
applicable bankruptcy, insolvency, reorganization, moratorium and other similar
laws now and hereunder in effect relating to the rights of creditors generally
and (b) rules of law and equity governing specific performance, injunctive
relief and other equitable remedies.

 

 2 

 

  

c.           Noncontravention.

 

(a)          The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated herein by Humilis do not and will
not (1) conflict with, result in or constitute a material violation of or
default under (with or without notice, lapse of time or both), give rise to a
right of termination, cancellation, renegotiation, modification or acceleration
of any obligation or loss of any benefit under or require consent, approval or
waiver from any person in each case in accordance with any provision of the
organizational documents of Humilis, (2) conflict with, result in or constitute
a material violation of or default under (with or without notice, lapse of time
or both), give rise to a right of termination, cancellation, renegotiation,
modification or acceleration of any obligation or loss or modification of any
benefit under or require consent, approval or waiver from any person in
accordance with any contract, permit or law applicable to Humilis, or (3)
otherwise have an adverse effect upon the ability of Humilis to consummate the
transactions contemplated herein.

 

(b)          No permit or order of, or registration or filing with or
declaration or notification to, any government authority is required by or with
respect to Humilis in connection with the execution, delivery and performance of
this Agreement or the consummation of the transactions contemplated herein.

 

6.             Representations and Warranties of Acquisition. In connection with
the granting of this option, Acquisition represents to Humilis the following:

 

a.           Authorization. On the date of the signing of this Agreement and
each Delivery Date, Acquisition has the powers, rights, authority and ability to
sign and deliver this Agreement and the Nexsan Stock Purchase Agreement signed
by them as a party thereto for each share transfer according to this Agreement
and to perform their obligations under this Agreement and the Nexsan Stock
Purchase Agreement. This Agreement and the Nexsan Stock Purchase Agreement to
which they are a party shall constitute their legal, effective and binding
obligations that are enforceable on them according to the provisions thereof
once signed.

 

b.           No Breach of Law or Other Agreement. No signing and delivery of
this Agreement or the Nexsan Stock Purchase Agreement and no performance by
Acquisition of its obligations under this Agreement or the Nexsan Stock Purchase
Agreement shall (i) result in any violation of any relevant laws and
regulations; (ii) conflict with the certificate of incorporation or other
organizational documents of Acquisition or Nexsan; (iii) result in any breach of
any binding agreements or instruments to which they are a party or constitute
any breach of contract under any binding agreements or instruments to which they
are a party; (iv) result in any breach of any licenses or approvals issued by
the relevant competent government departments to them; or (v) cause any licenses
or approvals issued by the relevant competent government departments to them to
be suspended or revoked or attached with any conditions;

 

 3 

 

  

c.           Agreement Not Impacted by Proceedings. There is no suit,
arbitration or other judicial or administrative proceedings that are pending or
may have a substantial impact on the performance of this Agreement or the Nexsan
Stock Purchase Agreement.

 

d.           Ownership of Nexsan. Acquisition has good and marketable ownership
of the Nexsan Common Stock. There are no pledges, liabilities and other third
party encumbrances on the Nexsan Common Stock.

 

e.           Disclosure of Material Impacts. Acquisition has disclosed to
Humilis all circumstances that may have a material adverse effect on the
performance of this Agreement.

 

f.            Exclusive. The option granted by Acquisition to Humilis is
exclusive, and Acquisition has not otherwise granted any third party any other
options or similar rights before or when granting the option to Humilis except
for the employee options granted on August 17, 2017.

 

7.             Covenants of Acquisition. In connection with the purchase of the
sale of the Nexsan Common Stock, Acquisition makes the following covenants:

 

a.           Within the term of this Agreement, Acquisition will not create any
pledges, liabilities and any other third party encumbrances on the Nexsan Common
Stock held by it nor transfer, donate or otherwise dispose of any shares held by
them to any third party other than the Parties to this Agreement.

 

b.           Within the term of this Agreement, Acquisition will not otherwise
grant any other options or similar rights to any third party or transfer or
assign this Agreement to any party other than Holdings or StoreCentric without
the express written consent of Humilis.

 

c.           Acquisition will maintain the valid existence of Nexsan in
accordance with normal financial and commercial standards and practices, operate
their business and deal with affairs in a prudent and efficient manner, use
their best efforts to obtain and maintain any permits, licenses and approvals
necessary for Nexsan’s continuous operation and ensure that any such permits,
licenses and approvals will not be canceled, withdrawn or declared null and
void.

 

d.           Acquisition will provide Humilis with all Nexsan’s operation and
financial information at Humilis’ request.

 

e.           Before Humilis (or any assignee) exercises the option and obtains
all of the Nexsan Common Stock , Acquisition undertakes that:

 

i)         Acquisition will forthwith notify Humilis in writing of any suits,
arbitration or administrative proceedings that have arisen or may arise in
relation to the Nexsan Common Stock owned by them or of any circumstances that
may have any adverse effect on such Nexsan Common Stock;

 

 4 

 

  

ii)        Before Humilis and/or any assignee exercises the option, Acquisition
shall enter into all necessary or appropriate documents, take all necessary or
appropriate actions and make all necessary or appropriate accusations or make
all necessary and appropriate defenses for all claims in order to maintain their
lawful and effective ownership over the appropriate Nexsan Common Stock; and

 

iii)      Acquisition will strictly abide by this Agreement and other agreements
jointly or severally entered into by and between Acquisition and Humilis,
conscientiously perform its obligations under such agreements and will not do
any acts/omissions that are likely to affect the validity and enforceability of
such agreements.

 

f.            Except as expressly agreed by Humilis (or its designated third
party) in writing, before Humilis (or its designated third party) exercises its
option and obtains all of Nexsan Common Stock , Acquisition shall not jointly or
individually:

 

i)         Supplement or modify Nexsan’s certificate of incorporation or bylaws
in any form, and such supplements, alterations or modifications will have
substantial adverse effects on any assets, responsibilities, operation, shares
and other legal rights of Nexsan (excluding the same proportion of capital
increase for the purpose of meeting the legal requirements) or may affect the
effective performance of this Agreement and other agreements signed by Humilis,
Acquisition and Nexsan;

 

ii)        Cause Nexsan to enter into or do any transactions or acts (excluding
those that arise in the ordinary or daily business course or have been disclosed
to and agreed by Humilis expressly in writing in advance) that will have
materially adverse effects on its assets, liabilities, operation, shares and
other legitimate rights;

 

iii)      Cause any resolutions on the distribution of dividends or bonuses to
be adopted at the stockholders’ meeting of Nexsan;

 

iv)        Sell, assign, mortgage or otherwise dispose of any legal or
beneficial interests on the Nexsan Common Stock or allow to create any other
security interests thereon at any time from the effective date of this
Agreement;

 

v)       Cause any sales, transfer, mortgage or otherwise disposal of any legal
or beneficial interests on the Nexsan Common Stock to be approved at the
stockholders’ meeting of Nexsan, or allow to create any other security interests
thereon, or adopt a stockholder resolution on the increase or decrease of
Nexsan’s registered capital or otherwise modify the structure of the registered
capital;

 

vi)        Cause any merger of Nexsan with any persons or acquire investments
from any persons or make an investment to any persons, or carry out
reorganization in any other form; and

 

 5 

 

  

vii)      Cause any winding-up, liquidation or dissolution and other matters of
Nexsan to be approved at the stockholders’ meeting of Nexsan.

 

8.          Joint Representations and Covenants of Nexsan and Acquisition.
Nexsan and Acquisition hereby jointly and severally make the following
representations, warranties and undertakings to Humilis:

 

a.               Except as agreed by Humilis (or its designated third party) in
writing, before Humilis (or its designated third party) exercises its option and
obtains all of the Nexsan Common Stock or interests, Nexsan shall not:

 

i)         Sell, assign, mortgage or otherwise dispose of any assets, business
or incomes or allow to create any other security interests thereon (excluding
those that arise in the ordinary or daily business course or have been disclosed
to and agreed by Humilis expressly in writing in advance);

 

ii)        Enter into any transactions (excluding those that arise in the
ordinary or daily business course or have been disclosed to and agreed by
Humilis expressly in writing in advance) that will or may have materially
adverse effects on its assets, liabilities, operation, shares and other
legitimate rights;

 

iii)      Distribute any dividends or bonuses in any form;

 

iv)        Incur, inherit, guarantee or allow the existence of any debts other
than (a) any debts that arise in the ordinary or daily business course rather
than by borrowing, and (b) any debts that have been disclosed to and agreed by
Humilis expressly in writing in advance;

 

v)       Sign any significant contracts other than those signed in the ordinary
business course (for the purpose of this Section, if the amount under a contract
is more than USD10,000, such contract shall be deemed to be a significant
contract);

 

vi)        Adopt a stockholder resolution on the increase or decrease of
Nexsan’s capital or otherwise modify the structure of Nexsan’s capital;

 

vii)      Supplement, modify or amend Nexsan’s certificate of incorporation in
any form; and

 

viii)     Enter into any merger or other venture with any persons or acquire
investments from any person or make an investment to any persons.

 

b.               On the date of signing this Agreement, there is no suit,
arbitration or administrative proceedings that are ongoing or may occur in
relation to the Nexsan Common Stock, Nexsan’s assets or that may have a
substantial impact on the performance of this Agreement by Nexsan other than
those that have been disclosed to and agreed by Humilis expressly in writing in
advance;

 

 6 

 

  

c.           Nexsan hereby undertakes to Humilis that it will comply with all
laws and regulations applicable to the acquisition of the Nexsan Common Stock
and assets within the term of this Agreement, bear all expenses arising out of
the share transfer and handle all procedures necessary for enabling Humilis or
any assignee to become Nexsan’s stockholder; and

 

d.           Nexsan has not been declared bankrupt.

 

9.             Breach of Contract. Except as otherwise stipulated herein, if any
Party fails to fully perform or suspend the performance of its obligations under
this Agreement and fails to correct such breach within thirty (30) days from the
date of receipt of a notice from the other Party, or any of its representations
and warranties under this Agreement are untrue, inaccurate or misleading, such
Party shall be deemed to have breached this Agreement. If any Party hereto
breaches this Agreement or any of its representations and warranties under this
Agreement, the non-breaching Party may notify in writing the breaching Party of
correcting such breach within ten (10) days from the date of receipt of a
notice, taking appropriate measures to effectively and promptly avoid any damage
and continuing to perform this Agreement. If any damage occurs, the breaching
Party shall make compensation to the non-breaching Party so that the
non-breaching Party can obtain all rights and interests that should have been
obtained by it in the case of the performance of this Agreement. If all of the
Parties breach this Agreement, they shall determine the respective amount of
compensation payable by them according to the degree of their respective breach.

 

10.           General Provisions.

 

a.           Counterparts Facsimile. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument. This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.

 

b.           Governing Law. This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of Delaware.
Each of the parties hereby agrees that any action, proceeding or claim against
it arising out of or relating in any way to this Agreement shall, to the fullest
extent applicable, be brought and enforced first in the Southern District of New
York, then to such other court in the State of New York as appropriate and
irrevocably submits to such jurisdiction, which jurisdiction shall be exclusive.
Each of the parties hereby waives any objection to such exclusive jurisdiction
and that such courts represent an inconvenient forum.

 

c.           Severability. If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated.

 

 7 

 

  

d.           Binding Effect; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.

 

e.           Headings. The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.

 

f.            Entire Agreement; Changes in Writing. This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby. Neither this
Agreement nor any provision hereof may be changed or amended orally, but only by
an agreement in writing signed by the other party hereto.

 

g.           Notices. Any notice or other communication under this Agreement
shall be in writing and shall be considered given when (a) sent by telecopier,
with receipt confirmed, (b) delivered personally, or (c) one business day after
being sent by recognized overnight courier, to the parties at the addresses set
forth on the signature page hereto (or at such other address as a party may
specify by notice to the other).

 

[Signature page to follow]

 

 8 

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first set forth above.

 

HUMILIS HOLDINGS PRIVATE EQUITY LP

 

By:________________

 

NXSN ACQUISITION CORP.

 

By: ______________

 

NEXSAN CORPORATION

 

By: ___________________

 

GLASSBRIDGE ENTERPRISES, INC.

 

By: ___________________



 

 

 